Exhibit 10.3

December 30, 2005

Mr. Alan B. Miller

President

UHS of Delaware, Inc.

367 South Gulph Road

King of Prussia, PA 19406

Dear Alan:

The Board of Trustees of Universal Health Realty Income Trust, at their
December 1, 2005 meeting, authorized the renewal of the current Advisory
Agreement between the Trust and UHS of Delaware, Inc. (“Agreement”) upon the
same terms and conditions.

This letter constitutes the Trust’s offer to renew the Agreement, until
December 31, 2006, upon the same terms and conditions. Please acknowledge UHS of
Delaware’s acceptance of this offer by signing in the space provided below and
returning one copy of this letter to me.

 

Sincerely,

/S/     CHARLES F. BOYLE

Charles F. Boyle

Vice President and

Chief Financial Officer

 

cc: Warren J. Nimetz, Esq.

     Cheryl K. Ramagano

Agreed to and Accepted:

 

UHS OF DELAWARE, INC.

By:   /S/     ALAN B. MILLER   Alan B. Miller, President